Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to the application filed on 1/23/2020.  
Claims 1-20 are pending and examined below.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:	
Group I: Claims 1-6, drawn to a digital wealth management system comprising: a digital wealth management advisor comprising an information-gathering unit, a financial-processing unit, and an information-production unit; and a customer-accessible computer; wherein the digital wealth management advisor and the customer-accessible computer are connected to a network, such that the customer-accessible computer and the digital wealth management advisor are communicable over the network; and wherein the information-gathering unit receives a question input by a customer on the customer-accessible computer, the financial-processing unit determines an answer to the question, and the information-production unit sends the answer to the customer-accessible computer, which classified in class 235, subclass 379.
Group II: Claims 7-17, drawn to a digital wealth management advisor comprising an information-gathering unit configured to receive a financial question input on a computer by a customer; wherein the information-gathering unit is communicably coupled to a financial
processing unit over a network, such that the information-gathering unit submits the financial
question received by the information-gathering unit to the financial-processing unit; wherein the financial-processing unit retrieves financial data relating to the customer and processes the financial question in view of the retrieved financial data to generate an answer to the financial .
	Group III: Claims 18-20, drawn to a digital wealth management system comprising: a computer comprising a display device and a processor communicatively coupled to a memory containing one or more instructions that, when executed by the processor, implement a digital wealth management advisor, wherein the computer is operatively connected to a network, the digital wealth management advisor comprising an information-gathering unit that receives a proposed course of action for the customer in a financial transaction; and a financial-processing unit communicatively coupled to the information-gathering unit configured to retrieve financial data relating to the customer and determine a projected financial future for the customer based at least in part on the retrieved financial data and the proposed course of action for the customer in the financial transaction, the financial-processing unit communicably coupled to an information production unit that causes the display device to display the projected financial future for the customer; wherein the financial processing unit provides a suggested course of action for proceeding in the financial transaction that is different than the proposed course of action for the customer in the financial transaction; wherein the financial processing unit generates an alert for the customer if the proposed course of action in the financial transaction will produce an outcome that differs from the suggested course of action for proceeding in the financial transaction, which classified in class 705, subclass 35.
Inventions I, III and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination are separately usable.  In the instant case, subcombinations I, II and III have separate utility such as: a digital wealth 
processing unit over a network, such that the information-gathering unit submits the financial question received by the information-gathering unit to the financial-processing unit; wherein the financial-processing unit retrieves financial data relating to the customer and processes the financial question in view of the retrieved financial data to generate an answer to the financial question; wherein the financial-processing unit is communicably coupled to an information production unit; wherein the information-production unit is communicably coupled to a display device of the computer; and wherein the information-production unit instructs the display device on the computer to display the answer to the financial question for review by the customer; a digital wealth management system comprising: a computer comprising a display device and a processor communicatively coupled to a memory containing one or more instructions that, when executed by the processor, implement a digital wealth management advisor, wherein the computer is operatively connected to a network, the digital wealth management advisor comprising an information-gathering unit that receives a proposed course of action for the .
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search, such as different classes/subclasses, electronic resources, and keywords.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/TIEN C NGUYEN/Primary Examiner, Art Unit 3694